                Case 2:20-cr-00170-MCE Document 14 Filed 01/13/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00170-MCE
11                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                           ORDER
13   VICTOR MANUEL JIMENEZ-GUZMAN,                       DATE: January 14, 2021
                                                         TIME: 10:00 a.m.
14                                Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16                                               STIPULATION

17         Plaintiff United States of America, by and through its counsel of record, and defendant Victor

18 Manuel Jimenez-Guzman, by and through defendant’s counsel of record, hereby stipulate as follows:

19         1.       By previous order, this matter was set for status on January 14, 2021.

20         2.       By this stipulation, the defendant now moves to continue the status conference until

21 February 11, 2021, and to exclude time between January 14, 2021, and February 11, 2021, under Local

22 Code T4.

23         3.       The parties agree and stipulate, and request that the Court find the following:

24                  a)     The government has produced discovery in this case totaling more than 100 pages

25         of documents.

26                  b)     Counsel for the defendant desires additional time to consult with her client,

27         review the current charges, conduct investigation and research related to the charges, review

28         discovery related to the matter, and discuss potential resolutions with her client.


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00170-MCE Document 14 Filed 01/13/21 Page 2 of 3


 1               c)      Counsel for the defendant believes that failure to grant the above-requested

 2        continuance would deny her the reasonable time necessary for effective preparation, taking into

 3        account the exercise of due diligence.

 4               d)      The government does not object to the continuance.

 5               e)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of January 14, 2021 to February 11,

10        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11        T4] because it results from a continuance granted by the Court at the defendant’s request on the

12        basis of the Court’s finding that the ends of justice served by taking such action outweigh the

13        best interest of the public and the defendant in a speedy trial.

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00170-MCE Document 14 Filed 01/13/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: January 11, 2021                                  MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ SAM STEFANKI
 9                                                             SAM STEFANKI
                                                               Assistant United States Attorney
10

11
      Dated: January 11, 2021                                  /s/ CHRISTINA SINHA
12                                                             CHRISTINA SINHA
13                                                             Counsel for Defendant
                                                               VICTOR MANUEL JIMENEZ-GUZMAN
14

15
                                                       ORDER
16
            IT IS SO ORDERED.
17
     Dated: January 12, 2021
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
